December 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            TELEZONE, INC. AND WAQAR AHMED, Appellants

NO. 14-15-00742-CV                          V.

                      KINGWOOD WIRELESS, Appellee
                     ________________________________

      This cause, an appeal from the March 17, 2015 default judgment in favor of
appellee Kingwood Wireless, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

     We further order that all costs incurred by reason of this appeal be paid by
Kingwood Wireless.

      We further order this decision certified below for observance.